 

Execution Copy

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is entered into as of
October [ ], 2017 (the “Execution Date”), by and among BTCS Inc., a Nevada
corporation (the “Company”), and the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A. WHEREAS, the Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B. WHEREAS, the Company has authorized a new series of convertible preferred
stock of the Company designated as Series C-1 Convertible Preferred Stock (the
“Series C-1 Preferred Stock”), the terms of which are set forth in the
certificate of designation for such series of preferred stock (the “Certificate
of Designations”) in the form attached hereto as Exhibit A (together with any
convertible preferred stock issued in replacement thereof in accordance with the
terms thereof, the “Preferred Shares”), which Preferred Shares shall be
convertible into the Company’s common stock, par value $0.001 per share (the
“Common Stock”), in accordance with the terms of the Certificate of
Designations.

 

C. WHEREAS, each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that aggregate number of
Preferred Shares set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (which aggregate number for all Buyers shall be [  ]
Preferred Shares), and (ii) Series B Warrants, in substantially the form
attached hereto as Exhibit B (the “Series B Warrants”), representing the right
to acquire that number of shares of Common Stock set forth opposite such Buyer’s
name in column (4) on the Schedule of Buyers (which aggregate number for all
Buyers shall be equal [ ] Series B Warrants). The shares of Common Stock
issuable pursuant to the terms of the Preferred Shares are referred to herein as
the “Conversion Shares.” The Series B Warrants and any other warrants issued in
connection thereunder, are referred to in this Agreement collectively as the
“Warrants.” The shares of Common Stock issuable pursuant to the terms of the
Warrants are referred to in this Agreement, collectively, as the “Warrant
Shares.”

 

D. WHEREAS, the Preferred Shares, the Warrants, the Conversion Shares and the
Warrant Shares are collectively referred to herein as the “Securities”.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the Company and each Buyer (severally and
not jointly), intending to be legally bound, hereby agree as follows:

 



   

 



 

AGREEMENT

 

1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

 

(a) Closing.

 

(i) Preferred Shares and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company agrees to issue
and sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing (as defined below), (x) the number of
Preferred Shares, as is set forth opposite such Buyer’s name in column (3) on
the Schedule of Buyers, and (y) Series B Warrants to acquire up to that number
of Warrant Shares as is set forth opposite such Buyer’s name in column (4) on
the Schedule of Buyers, up to an aggregate amount of $1,500,000 for all Buyers.

 

(ii) Minimum Offering. The Company must receive proceeds of $1 million (the
“Minimum”) in any combination of United States Dollars (“Dollars”) and bitcoin
and/or ethereum (each, an “Alternative Currency”). All Dollars shall be held in
escrow by Nason Yeager Gerson White and Lioce, P.A. as escrow agent (the “Escrow
Agent”) under an Escrow Agreement to which each Buyer that pays the Purchase
Price, as defined in Dollars, must become a party.

 

(iii) Closing. Once the Escrow Agent receives at least $750,000 in Dollars and
the Company receives sufficient Alternative Currency so that the Minimum is sold
and paid for, the Company, the Buyers and the Escrow Agent shall arrange a
closing (the “First Closing”). The date and time of the First Closing shall be
10:00 a.m., New York City time, on the Execution Date (or such later date as is
mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Nason, Yeager, Gerson, White & Lioce, P.A.,
3001 PGA Boulevard, Suite 305, Palm Beach Gardens, FL 33410.

 

(iv) The First Closing. At the First Closing, the Escrow Agent shall release to
the Company $100,000 (less any sums paid to the Escrow Agent and to s legal
counsel for Cavalry, as defined, subject to Section 4(f)) and hold the balance
of Dollars in escrow pending a second closing (the “Second Closing”) pursuant to
the Escrow Agreement. At the First Closing the number of Preferred Shares and
Warrants issued shall be pro-rated based upon a fraction in which the numerator
is the Purchase Price of the Buyer and the denominator is the total Dollars in
escrow. Such pro rata amount shall be the percentage of the Preferred Shares and
Warrants issuable under Exhibit B.

 

(v) Purchase Price. The aggregate purchase price for the Preferred Shares to be
purchased by each Buyer (the “Purchase Price”) shall be the amount set forth
opposite such Buyer’s name in column (5) on the Schedule of Buyers equal to an
aggregate amount of up to $1,500,000 for all Buyers including those paying the
Purchase Price in an Alternative Currency. Each Buyer shall pay $17.00 for each
Preferred Share and related Warrants to be purchased by such Buyer at the
Closing, provided, however that investors may pay the Purchase Price in an
Alternative Currency at the exchange rate in effect which is mutually agreeable
to such Buyer and the Company. The number of bitcoins or ethereum shall be the
amount set forth opposite such Buyer’s name in column (6) and column (7),
respectively, on the Schedule of Buyers.

 



  2 

 



 

(vi) Form of Payment. Prior to the First Closing, (A) each Buyer shall deliver
to the Escrow Agent”, its portion of the Purchase Price for the Preferred Shares
and Warrants to be issued and sold to such Buyer at the Closing by wire transfer
of immediately available funds in accordance with the Escrow Agent’s written
wire instructions and (B) the Company shall deliver to each Buyer the Preferred
Shares (allocated in such number of shares as the Buyer shall request) and
related Warrants (allocated in such number of shares as the Buyer shall request)
which such Buyer is purchasing hereunder, in each case duly executed on behalf
of the Company and registered in the name of such Buyer or its designee. If a
Buyer elects to purchase the securities with an Alternative Currency, the
Company shall provide the Buyer a wallet address to send the funds to and
provide the Escrow Agent the wallet address such that the Escrow Agent can
confirm receipt of the funds on its respective blockchain.

 

(vii) The Second Closing. Under the Escrow Agreement, the remaining Dollars
shall either be paid to the Company in which case a closing shall be held, the
Second Closing, or the Escrow Agent shall refund the balance of the Purchase
Price to the Buyers who paid in Dollars. If the Escrow Agent refunds the balance
of the Purchase Price, the Company shall immediately return the Alternative
Currency without regard to any fluctuation in value. Any Buyers which pay the
Purchase Price in Alternative Currency acknowledge that the value of the
Alternative Currency may be less on the date of the return. If a Second Closing
occurs, the remaining Preferred Shares and Warrants shall be delivered to the
Buyers by the Company and the Escrow Agent as the case may be.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants with respect to
only itself, as of the Execution Date and as of the First Closing, and, if
applicable, the Second Closing that:

 

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b) No Public Sale or Distribution. Such Buyer is (i) acquiring the Preferred
Shares and the Warrants, (ii) upon conversion of the Preferred Shares will
acquire the Conversion Shares and (iii) upon exercise of the Warrants (other
than pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire
the Warrant Shares issuable upon exercise of the Warrants, in each case, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person (as defined below) to distribute any of the Securities. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 



  3 

 



 

(c) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(d) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(e) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer in writing. Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(g) Transfer or Resale. Such Buyer understands that: (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, or (B) sold, assigned or transferred
pursuant to an exemption therefrom. Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(g).

 

(h) Legends.

 

(i) Such Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act, the stock certificates representing the Conversion Shares
and the Warrant Shares, except as set forth below, shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 



  4 

 



 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE][EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

At any time after the Execution Date, the legend set forth above shall be
removed and the Company shall issue a certificate without such legend to the
holder of the Securities upon which it is stamped or, if available, issue to
such holder by electronic delivery at the applicable balance account at The
Depository Trust Company (“DTC”), if (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer (other than pursuant to Rule 144), such holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act, or (iii) the
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A. The Company shall be responsible for the issuance fees of its transfer
agent, its legal counsel (with respect to legal opinions from its counsel
covering all the Buyers in any such opinion upon any sale pursuant to Rule 144)
and all DTC fees associated with such issuance. For the avoidance of doubt the
Company shall not be responsible for covering the cost of legal opinions of
counsel to any specific Buyer to the extent that the Company’s counsel has
provided an applicable legal opinion.

 

(i) Validity; Enforcement. This Agreement and the other Transaction Documents to
which such Buyer is a party have been duly and validly authorized, executed and
delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.



 

  5 

 



 

(j) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the other Transaction Documents to which such Buyer is a party and
the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

 

(k) No Bad Actor Disqualification Event. Such Buyer represents, after reasonable
inquiry, that none of the “Bad Actor” disqualifying events described in Rule
506(d)(l)(i) to (viii) under the Securities Act (a “Disqualification Event”) is
applicable to such Buyer or any of its Rule 506(d) Related Parties (if any),
except a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or
(d)(3) applies. “Rule 506(d) Related Party” means a person or entity that is a
beneficial owner of such Buyer’s securities for purposes of Rule 506(d).

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the
Execution Date and as of the First Closing and the Second Closing, if such
occurs:

 

(a) Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any joint venture or any entity in
which the Company, directly or indirectly, owns more than 10% of the capital
stock or holds an equivalent equity or similar interest) are entities duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, individually or taken as a whole,
or on the transactions contemplated hereby or in the other Transaction Documents
or by the agreements and instruments to be entered into in connection herewith
or therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents. As used in this Agreement, any
adverse event that does not have a long-term effect on the Company is not a
Material Adverse Effect. For purposes of this subsection, “long-term effect”
means an effect lasting more than twelve (12) months. The Company has no
Subsidiaries, except as set forth on Schedule 3(a).

 



  6 

 



 

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Warrants, and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Preferred Shares and
Warrants and the reservation for issuance and the issuance of the Conversion
Shares issuable upon conversion of the Preferred Shares and the reservation for
issuance and issuance of Warrant Shares issuable upon exercise of the Warrants
have been duly authorized by the Company’s Board of Directors and any other
filings as may be required by any state securities agencies no further filing,
consent, or authorization is required by the Company, its board of directors or
its stockholders. This Agreement and the other Transaction Documents of even
date herewith have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The Certificate of Designations in the form attached hereto
as Exhibit A has been filed with the Secretary of State of the State of Nevada
and is in full force and effect, enforceable against the Company in accordance
with its terms and has not been amended.

 

(c) Issuance of Securities. The issuance of the Preferred Shares and the
Warrants have been duly authorized and upon issuance in accordance with the
terms of the Transaction Documents shall be validly issued and free from all
taxes, liens and charges with respect to the issue thereof, and the Preferred
Shares shall be entitled to the rights and preferences set forth in the
Certificate of Designations. As of the Closing, the Company shall have reserved
from its duly authorized capital stock not less than the sum of 300% of the
maximum number of shares of Common Stock issuable (i) upon conversion of the
maximum number of Preferred Shares (assuming for purposes hereof, that the
Preferred Shares are convertible at the Conversion Price (as defined in the
Certificate of Designations) and without taking into account any limitations on
the conversion of the Preferred Shares set forth in the Certificate of
Designations) and (ii) upon exercise of the Warrants (without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants), in each case, determined as if issued as of the trading day
immediately preceding the applicable date of determination. Upon issuance or
conversion in accordance with the Certificate of Designations or the exercise of
the Warrants and payment of the exercise price under the Warrants (including by
Cashless Exercise) thereunder, the Conversion Shares and the Warrant Shares,
respectively, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Assuming the accuracy of each of the representations and
warranties set forth in Section 2 of this Agreement, the offer and issuance by
the Company of the Securities is exempt from registration under the 1933 Act.
This Section 3(c) is subject to the same limitation described in the second to
last sentence of Section 3(b).

 



  7 

 



 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares and the Warrants, and reservation for issuance and issuance
of the Conversion Shares and the Warrant Shares) will not (i) result in a
violation of any articles of incorporation, any certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its Subsidiaries
or the bylaws of the Company or any of its Subsidiaries or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state laws and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

 

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any government, court, regulatory, self-regulatory,
administrative agency or commission or other governmental agency, authority or
instrumentality, domestic or foreign, of competent jurisdiction (a “Governmental
Authority”) or any other Person in order for it to execute, deliver or perform
any of its obligations under or contemplated by the Transaction Documents, in
each case in accordance with the terms hereof or thereof, except for (i) the
filing of the Certificate of Designations with the Secretary of State of the
State of Nevada, (ii) the filing of a Form D pursuant to Regulation D
promulgated by the SEC under the 1933 Act and (iii) the filings required by
applicable state “blue sky” securities laws, rules and regulations. The Company
and its Subsidiaries are unaware of any facts or circumstances that might
prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, or (ii) an “affiliate”
(as defined in Rule 144) of the Company or any of its Subsidiaries. The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 



  8 

 



 

(g) No General Solicitation; Placement Agent. Neither the Company, nor any of
its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities. Neither the Company nor any of its Subsidiaries has engaged any
placement agent or other agent in connection with the sale of the Securities. In
the event that a broker-dealer or other agent or advisory is engaged by the
Company subsequent to the initial Closing, the Company shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby in
connection with the sale of the Securities. The Company shall pay, and hold each
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or caused this offering of the Securities to require approval of
stockholders of the Company for purposes of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated, but excluding stockholder consents required to
authorize and issue the Securities or waive any anti-dilution provisions in
connection therewith. None of the Company, its Subsidiaries, their affiliates
and any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would require registration of any of the
Securities under the 1933 Act or cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable stockholder
approval provisions.

 

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Preferred Shares will increase
in certain circumstances. The Company further acknowledges that its obligation
to issue Conversion Shares upon conversion of the Preferred Shares in accordance
with this Agreement and the Certificate of Designations, and its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants, is, in each case, not limited by the dilutive effect
that such issuance may have on the ownership interests of other stockholders of
the Company.

 

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation, (as defined in
Section 3(r)) any certificates of designations or the laws of the jurisdiction
of its formation or incorporation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The Company and its board of directors have taken
all necessary actions, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement if any relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

 



  9 

 



 

(k) Material Liabilities; Financial Statements. Except as set forth on Schedule
3(k), the Company has no liabilities or obligations, absolute or contingent
(individually or in the aggregate), except (i) liabilities and obligations
incurred after December 31, 2016 in the ordinary course of business that are not
material and (ii) obligations under contracts made in the ordinary course of
business that would not be required to be reflected in financial statements
prepared in accordance with generally accepted accounting principles as applied
in the United States, consistently applied for the periods covered thereby
(“GAAP”). The financial statements of the Company delivered to the Buyers on or
prior to the Execution Date are a correct and complete copy of the audited
financial statements (including, in each case, any related notes thereto) of the
Company and its Subsidiaries, on a consolidated basis, for the fiscal years
ended December 31, 2016 and 2015 and the quarter ended March 31, 2017, which
have been filed with the SEC (the “Financial Statements”), and such statements
fairly present in all material respects the financial position of the Company
and its Subsidiaries, on a consolidated basis, at the respective dates thereof
and the results of its operations and cash flows for the periods indicated. The
Financial Statements do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, except as disclosed on Schedule 3(k).

 

(l) Absence of Certain Changes. Since June 30, 2017, there has been no material
adverse change and no material adverse development in the business, assets,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Without limiting the
generality of the foregoing, neither the Company nor any of its Subsidiaries
has:

 

(i) declared, set aside or paid any dividend or other distribution with respect
to any shares of capital stock of the Company or any of its Subsidiaries or any
direct or indirect redemption, purchase or other acquisition of any such shares;

 

(ii) sold, assigned, pledged, encumbered, transferred or other disposed of any
tangible asset of the Company or any of its Subsidiaries (other than sales or
the licensing of its products to customers in the ordinary course of business
consistent with past practice), or sold, assigned, pledged, encumbered,
transferred or other disposed of any Intellectual Property (other than licensing
of products of the Company or its Subsidiaries in the ordinary course of
business and on a non-exclusive basis);

 

(iii) entered into any licensing or other agreement with regard to the
acquisition or disposition of any Intellectual Property (as hereinafter defined)
other than licenses in the ordinary course of business consistent with past
practice or any amendment or consent with respect to any licensing agreement
filed or required to be filed with respect to any Governmental Authority;

 

(iv) made capital expenditures, individually or in the aggregate, in excess of
$100,000;

 



  10 

 



 

(v) incurred any Lien on any property of the Company or any of its Subsidiaries
except for Permitted Liens and Liens in existence on the Execution Date that are
described on Schedules 3(m) or 3(s);

 

(vi) made any payment, discharge, satisfaction or settlement of any suit,
action, claim, arbitration, proceeding or obligation of the Company or any of
its Subsidiaries, except in the ordinary course of business and consistent with
past practice;

 

(vii) effected any split, combination or reclassification of any equity
securities;

 

(viii) incurred any material loss, destruction or damage to any property of the
Company or any Subsidiary, whether or not insured;

 

(ix) suffered any acceleration or prepayment of any Indebtedness (as defined
below) for borrowed money or the refunding of any such Indebtedness;

 

(x) incurred any labor trouble involving the Company or any Subsidiary or any
material change in their personnel or the terms and conditions of employment;

 

(xi) granted any waiver of any valuable right, whether by contract or otherwise;

 

(xii) made any loan or extension of credit to any officer or employee of the
Company;

 

(xiii) incurred any change in the independent public accountants of the Company
or its Subsidiaries or any material change in the accounting methods or
accounting practices followed by the Company or its Subsidiaries, as applicable,
or any material change in depreciation or amortization policies or rates;

 

(xiv) suffered any resignation or termination of any officer, key employee or
group of employees of the Company or any of its Subsidiaries;

 

(xv) made any change in any compensation arrangement or agreement with any
employee, officer, director or stockholder that would result in the aggregate
compensation to such Person in such year to exceed $150,000, except as disclosed
on Schedule 3(l)(xv);

 

(xvi) made any material increase in the compensation of employees of the Company
or its Subsidiaries (including any increase pursuant to any written bonus,
pension, profit sharing or other benefit or compensation plan, policy or
arrangement or commitment), or any increase in any such compensation or bonus
payable to any officer, stockholder, director, consultant or agent of the
Company or any of its Subsidiaries having an annual salary or remuneration in
excess of $100,000;

 



  11 

 



 

(xvii) sustained any revaluation of any of their respective assets, including,
without limitation, writing down the value of capitalized inventory or writing
off notes or accounts receivable or any sale of assets other than in the
ordinary course of business;

 

(xviii) made any acquisition or disposition of any material assets (or any
contract or arrangement therefor), or any other material transaction by the
Company or any Subsidiary otherwise than for fair value in the ordinary course
of business;

 

(xix) written-down the value of any asset of the Company or its Subsidiaries or
written-off as uncollectible of any accounts or notes receivable or any portion
thereof except in the ordinary course of business and in a magnitude consistent
with historical practice;

 

(xx) cancelled any debts or claims or any material amendment, termination or
waiver of any rights of the Company or its Subsidiaries; or

 

(xxi) any agreement, whether in writing or otherwise, to take any of the actions
specified in the foregoing items (i) through (xxi).

 

Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so.

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth in Schedule 3(m) hereto, the Company and its Subsidiaries have no
liabilities or obligations of any nature (whether accrued, absolute, contingent,
unasserted or otherwise and whether due or to become due) other than those
liabilities or obligations that are disclosed in the Company’s SEC filings and
Financial Statements or which do not exceed, individually in excess of $30,000
and in the aggregate in excess of $100,000. The reserves, if any, established by
the Company or the lack of reserves, if applicable, are reasonable based upon
facts and circumstances known by the Company on the Execution Date and there are
no loss contingencies that are required to be accrued by the Statement of
Financial Accounting Standard No. 5 of the Financial Accounting Standards Board
which are not provided for in the Financial Statements. Schedule 3(m) also sets
forth those liabilities and obligations of the Company that shall be satisfied
with the proceeds of the transaction contemplated by this Agreement.

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, the Certificate of Designations, any other certificate of
designation, preferences or rights of any other outstanding series of preferred
stock of the Company or the Bylaws (as defined in Section 3(r)) or their
organizational charter or articles of incorporation or bylaws, respectively.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation (each a “Legal
Requirement”) applicable to the Company or any of its Subsidiaries, and neither
the Company nor any of its Subsidiaries will conduct its business in violation
of any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. There is no agreement, commitment, judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries or to which the Company or
any of its Subsidiaries is a party which has or could reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Company or any of its Subsidiaries, any acquisition of property by the
Company or any of its Subsidiaries or the conduct of business by the Company or
any of its Subsidiaries as currently conducted other than such effects,
individually or in the aggregate, which have not had and could not reasonably be
expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries.

 



  12 

 



 

(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(p) Management. During the past five year period, no current or former officer
or director or, to the knowledge of the Company, stockholder of the Company or
any of its Subsidiaries has been the subject of:

 

(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or has a receiver, fiscal agent or similar officer been appointed by a court for
such Person, or any partnership in which such person was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which such person was an executive officer at or within two years
before the time of such filing;

 

(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 



  13 

 

 



(2) Engaging in any type of business practice; or

 

(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;

 

(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

(q) Transactions With Affiliates. Except as set forth on Schedule 3(q), no
current employee, director, officer or, to the knowledge of the Company, any
former employee, director or officer, any stockholder of the Company or its
Subsidiaries, affiliate of any thereof who occupied such role during the past 12
months, (i) a party to any transaction with the Company or its Subsidiaries
(including any contract, agreement or other arrangement providing for the
furnishing of services by, or rental of real or personal property from, or
otherwise requiring payments to, any such director, officer or stockholder or
such associate or affiliate or relative) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are publicly traded on or quoted), nor does
any such Person receive income from any source other than the Company or its
Subsidiaries which relates to the business of the Company or its Subsidiaries or
should properly accrue to the Company or its Subsidiaries. Except as set forth
on Schedule 3(q) and as disclosed in the Company’s SEC filings, no employee,
officer, stockholder or director of the Company or any of its Subsidiaries or
member of his or her immediate family is indebted to the Company or its
Subsidiaries, as the case may be, nor is the Company or any of its Subsidiaries
indebted (or committed to make loans or extend or guarantee credit) to any of
them, other than (i) for payment of salary for services rendered, (ii)
reimbursement for reasonable expenses incurred on behalf of the Company, and
(iii) for other standard employee benefits made generally available to all
employees or executives (including stock option agreements outstanding under any
stock option plan approved by the board of directors of the Company).

 



  14 

 



 

(r) Equity Capitalization. As of the Execution Date, the authorized capital
stock of the Company consists of 975,000,000 shares of Common Stock. The
capitalization of the Company immediately prior to each Closing is set forth on
Schedule 3(r)(A) attached hereto and the capitalization of the Company
immediately following each Closing is set forth on Schedule 3(r)(B) attached
hereto. All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as disclosed in
Schedule 3(r)(C): (i) none of the Company’s capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
scrip, rights to subscribe to, or calls, exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding, credit agreements, credit facilities evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act;
(vi) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) the Company has not issued
any stock appreciation rights or “phantom stock” or any similar rights; and (ix)
the Company and its Subsidiaries have no liabilities or obligations required to
be disclosed in the Financial Statements in accordance with GAAP but not so
disclosed in the Financial Statements. The Company has furnished to the Buyers
true, correct and complete copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto.

 

(s) Indebtedness and Other Contracts. Except for Permitted Liens and as
disclosed in the Company’s Financial Statements and SEC filings or on Schedule
3(s), neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3(s) provides a description
of the material terms of any such outstanding Indebtedness. For purposes of this
Agreement: (x) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP) (other than trade
payables entered into in the ordinary course of business consistent with past
practice), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in GAAP, consistently applied for the
periods covered thereby, is classified as a capital lease, (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any mortgage, deed of trust. lien, pledge, charge, security
interest, easement, covenant, right of way, restriction, equity or encumbrance
of any nature whatsoever in or upon any property or assets (including accounts
and contract rights) with respect to any asset (a “Lien”) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

 

  15 

 



 





(t) Absence of Litigation. There is no action, suit, arbitration or other legal,
administrative or other governmental investigation, inquiry or proceeding
(whether federal, state, local or foreign) pending or, to the best of the
Company’s knowledge, threatened against or affecting the Company or any of its
Subsidiaries or any of their respective properties, assets, capital stock or
businesses or any of the Company’s or any of its Subsidiaries’ officers or
directors. After reasonable inquiry of its employees, the Company is not aware
of any fact which might result in or form the basis for any such action, suit,
arbitration, investigation, inquiry or other proceeding. Neither the Company nor
any of its Subsidiaries is subject to any order, writ, judgment, injunction,
decree, determination or award of any Governmental Authority.

 

(u) Employee Matters; Benefit Plans.

 

(i) The employment of each officer and employee of the Company is terminable at
the will of the Company, except as disclosed on Schedule 3(u). The Company and
its Subsidiaries have complied in all material respects with all applicable laws
relating to wages, hours, equal opportunity, collective bargaining, workers’
compensation insurance and the payment of social security and other taxes.
Except as provided on Schedule 3(u)”), the Company is not aware that any
officer, key employee or group of employees intends to terminate his, her or
their employment with the Company or its Subsidiaries, as the case may be, nor
does the Company have a present intention, or know of a present intention of its
Subsidiaries, to terminate the employment of any officer, key employee or group
of employees. There are no pending or, to the knowledge of the Company,
threatened employment discrimination charges or complaints against or involving
the Company or its Subsidiaries before any federal, state, or local board,
department, commission or agency, or unfair labor practice charges or
complaints, disputes or grievances affecting the Company or its Subsidiaries.

 



  16 

 



 

(ii) Since the Company’s inception, to the knowledge of the Company neither the
Company nor its Subsidiaries has experienced any labor disputes, union
organization attempts or work stoppage due to labor disagreements. There are no
unfair labor practice charges or complaints against the Company or its
Subsidiaries pending, or to the knowledge of the Company, threatened before the
National Labor Relations Board or any comparable state agency or authority.
There are no written or oral contracts, commitments, agreements, understandings
or other arrangements with any labor organization, nor work rules or practices
agreed to with any labor organization or employee association, applicable to
employees of the Company or any of its Subsidiaries, nor is the Company or its
Subsidiaries a party to, or bound by, any collective bargaining or similar
agreement; there is not, and since the Company’s inception there has not been,
any representation of the employees of the Company or its Subsidiaries by any
labor organization and, to the knowledge of the Company, there are no union
organizing activities among the employees of the Company or its Subsidiaries,
and to the knowledge of the Company, no question concerning representation has
been raised or is threatened respecting the employees of the Company or its
Subsidiaries.

 

(iii) Schedule 3(u)(iii) contains a true, correct and complete list of each
pension, retirement, savings, deferred compensation and profit-sharing plan and
each stock option, stock appreciation, stock purchase, performance share, bonus
or other incentive plan, severance plan, health, group insurance or other
welfare plan, or other similar plan (whether written or otherwise) and any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), under which the
Company has any current or future obligation or liability (including any
potential, contingent or secondary liability under Title IV of ERISA) or under
which any employee or former employee (or beneficiary of any employee or former
employee) of the Company has or may have any current or future right to benefits
(the term “plan” shall include any contract, agreement (including an employment
or independent contractor agreement), policy or understanding, each such plan
being hereinafter referred to in this Agreement individually as a “Benefit
Plan”). The Company has delivered to each Buyer true, correct and complete
copies of (i) each material Benefit Plan, including any amendments thereto, (ii)
the summary plan description, if any, for each Benefit Plan, including any
summaries of material modifications made since the most recent summary plan
description, (iii) the latest annual report which has been filed with the
Internal Revenue Service (the “IRS”) for each Benefit Plan required to file an
annual report, and (iv) the most recent IRS determination letter for each
Benefit Plan that is a pension plan (as defined in ERISA) intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”). Each Benefit Plan intended to be tax qualified under Sections
401(a) and 501(a) of the Code is and has been determined by the IRS to be tax
qualified under Sections 401(a) and 501(a) of the Code and, since such
determination, no amendment to or failure to amend any such Benefit Plan and no
other event or circumstance has occurred that could reasonably be expected to
adversely affect its tax qualified status.

 

(iv) There are no actions, claims, audits, lawsuits or arbitrations pending, or,
to the knowledge of the Company, threatened, with respect to any Benefit Plan or
the assets of any Benefit Plan. Each Benefit Plan has been administered in all
material respects in accordance with its terms and with all applicable Legal
Requirements (including, without limitation, the Code and ERISA).

 



  17 

 



 

(v) Except as set forth on Schedule 3(u)(v), the consummation of the
transactions contemplated by this Agreement will not (1) entitle any employee or
independent contractor of the Company or its Subsidiaries to severance pay or
termination benefits, (2) accelerate the time of payment or vesting, or increase
the amount of compensation due to any current or former employee or independent
contractor of the Company or its Subsidiaries, (3) obligate the Company or any
of its affiliates to pay or otherwise be liable for any compensation, vacation
days, pension contribution or other benefits to any current or former employee,
consultant, agent or independent contractor of the Company or its Subsidiaries
for periods before each Closing, (4) require assets to be set aside or other
forms of security to be provided with respect to any liability under a Benefit
Plan, or (5) result in any “parachute payment” (within the meaning of Section
280G of the Code) under any Benefit Plan.

 

(vi) No Benefit Plan is subject to the provisions of Section 412 of the Code or
Part 3 of Subtitle B of Title I of ERISA. No Benefit Plan is subject to Title IV
of ERISA and no Benefit Plan is a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA). Since inception, neither the Company, its Subsidiaries,
nor any business or entity treated as a single employer with the Company or its
Subsidiaries for purposes of Title IV of ERISA contributed to or was obliged to
contribute to a pension plan that was at any time subject to Title IV of ERISA.

 

(vii) No Benefit Plan has provided, been required to provide, provides or is
required to provide, at any time in the past, present, or future, health,
medical, dental, accident, disability, death or survivor benefits to or in
respect of any Person beyond one year following termination of employment,
except to the extent required under any state insurance law or under Part 6 of
Subtitle B of Title I of ERISA and under Section 4980B of the Code. No Benefit
Plan covers any individual that is not an employee or advisor of the Company or
its Subsidiaries, other than spouses and dependents of employees under health
and child care policies listed in Schedule 3(u)(vii), true and complete copies
of which have been made available to each Buyer.

 

Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, each officer of the Company is currently devoting all
of such officer’s business time to the conduct of the business of the Company.
Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, the Company is not aware of any officer or key employee
of the Company or any of its Subsidiaries planning to work less than full time
at the Company or its Subsidiaries in the future.

 

(v) Assets; Title. The Company does not hold title to, or hold a leasehold
interest in, any properties or assets.

 

(w) Intellectual Property. The Company does not own any Intellectual Property.
“Intellectual Property” shall mean all of the following: (A) trademarks and
service marks, trade dress, product configurations, trade names and other
indications of origin, applications or registrations in any jurisdiction
pertaining to the foregoing and all goodwill associated therewith; (B)
inventions, discoveries, improvements, ideas, know-how, formula methodology,
processes, technology, software (including password unprotected interpretive
code or source code, object code, development documentation, programming tools,
drawings, specifications and data) and applications and patents in any
jurisdiction pertaining to the foregoing, including re-issues, continuations,
divisions, continuations-in-part, renewals or extensions; (C) trade secrets,
including confidential information and the right in any jurisdiction to limit
the use or disclosure thereof; (D) copyrights in writings, designs software,
mask works or other works, applications or registrations in any jurisdiction for
the foregoing and all moral rights related thereto; (E) database rights; (F)
Internet Web sites, domain names and applications and registrations pertaining
thereto and all intellectual property used in connection with or contained in
all versions of the Company’s Web sites (except for as related to “btcs.com”);
(G) rights under all agreements relating to the foregoing; (H) books and records
pertaining to the foregoing; and (I) claims or causes of action arising out of
or related to past, present or future infringement or misappropriation of the
foregoing.

 



  18 

 



 

(x) Environmental Laws. To its knowledge, the Company and its Subsidiaries (i)
are in compliance with any and all Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(y) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(z) Tax Status.

 

(i) Except as disclosed on Schedule 3(z), the Company and its Subsidiaries have
filed in the appropriate jurisdictions all material returns, reports,
information statements and other documentation required to be filed or
maintained, in connection with the calculation, determination, assessment or
collection of any and all federal, state, local, foreign and other taxes,
levies, fees, imposts, duties, governmental fees and charges of whatever kind
(including any interest, penalties or additions to the tax imposed in connection
therewith or with respect thereto), including, without limitation, taxes imposed
on, or measured by, income, franchise, profits, gross income or gross receipts,
and also ad valorem, value added, sales, use, service, real or personal
property, capital stock, stock transfer, license, payroll, withholding,
employment, social security, workers’ compensation, unemployment compensation,
utility, severance, production, excise, stamp, occupation, premium, windfall
profits, environmental, transfer and gains taxes and customs duties (each a
“Tax”).

 



  19 

 



 

(ii) Each of the Company and its Subsidiaries has paid all material Taxes and
other assessments due from and payable by the Company and its Subsidiaries on or
prior to the date hereof on a timely basis except as to those set forth in
Schedule 3(z)(ii). The charges, accruals, and reserves for Taxes with respect to
the Company and its Subsidiaries are adequate to cover Tax liabilities of the
Company and its Subsidiaries accruing throughout the Execution Date. Except as
set forth in Schedule 3(z)(ii), each of the Company and its Subsidiaries has
complied in all material respects with all applicable Legal Requirements
relating to the payment and withholding of Taxes (including withholding and
reporting requirements under Sections 1441 through 1464, 3401 through 3406, and
6041 and 6049 of the Code and similar provisions under any other applicable
Legal Requirements) and, within the time and in the manner prescribed by law,
has withheld from wages, fees and other payments and paid over to the proper
governmental or regulatory authorities all amounts required. Except as set forth
in Schedule 3(z)(ii), neither the Company nor any of its Subsidiaries has
received notice of assessment or proposed assessment of any Taxes claimed to be
owed by it or any other Person on its behalf. Except as set forth in Schedule
3(z)(ii), no Returns filed by or on behalf of the Company or any of its
Subsidiaries with respect to Taxes are currently being audited or examined.
Except as set forth in Schedule 3(z)(ii), neither the Company nor any of its
Subsidiaries has received notice of any such audit or examination. Except as set
forth in Schedule 3(z)(ii), no issue has been raised by any taxing authority
with respect to the Company or any of its Subsidiaries in any audit or
examination which, by application of similar principles, could reasonably be
expected to result in a proposed material adjustment to the liability for Taxes
for any period not so examined.

 

(iii) Except as disclosed on Schedule 3(z)(iii), no known Liens have been filed
against the Company or any of its Subsidiaries with respect to any Taxes (other
than Liens for Taxes not yet due and payable). Neither the Company nor any of
its Subsidiaries has elected pursuant to the Code to be treated as an S
corporation or any comparable provision of local, state or foreign law, or has
made any other elections pursuant to the Code (other than elections that relate
solely to entity classification, methods of accounting, depreciation, or
amortization) that would have a material effect on the business, properties,
prospects, or financial condition of the Company and its Subsidiaries,
individually or in the aggregate.

 

(iv) The Company has received notices and requests for information from the IRS
and certain states regarding its failure to file its Taxes. Neither the Company
nor any of its Subsidiaries has been a member of an affiliated group (as defined
in Section 1504(a) of the Code) or filed or been included in a combined,
consolidated or unitary income tax return other than the affiliated group of
which the Company is currently the common parent. Neither the Company nor any of
its Subsidiaries is required to include in income any adjustment pursuant to
Section 481(a) of the Code by reason of a voluntary change in accounting methods
initiated by the Company or any of its Subsidiaries, and no Governmental
Authority has proposed an adjustment or change in accounting method. Neither the
Company nor any of its Subsidiaries is a party to any Tax sharing or Tax
indemnity agreement or any other agreement of a similar nature that remains in
effect. Neither the Company nor any of its Subsidiaries has consented to any
waiver of the statute of limitations for the assessment of any Taxes or has
requested any extension of time for the payment of any Taxes. Neither the
Company nor any of its Subsidiaries has ever held a material beneficial interest
in any other Person, other than those listed in Schedule 3(z)(iv). Neither the
Company nor any of its Subsidiaries is obligated to make, nor as a result of any
event connected with the transactions contemplated by this Agreement will become
obligated to make, any payment that would not be deductible under Section 280G
of the Code. Neither the Company nor any Subsidiary of the Company is a “passive
foreign investment company” within the meaning of Section 1296 of the Code (a
“PFIC”), and the Company does not anticipate that the Company or any additional
foreign Subsidiary will become a PFIC in the foreseeable future.

 



  20 

 



 

(aa) Internal Accounting and Disclosure Controls. Except as disclosed in the
Company’s SEC filings, the Company and each of its Subsidiaries maintain a
system of internal accounting controls appropriate for its size.

 

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is not disclosed by the Company in its Financial
Statements or that otherwise would be reasonably likely to have a Material
Adverse Effect.

 

(cc) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

(dd) Illegal or Unauthorized Payments; Political Contributions Neither the
Company or any of its Subsidiaries nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(ee) Transfer Taxes. As of each Closing, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

(ff) Books and Records. To the Company’s knowledge, the books of account,
ledgers, order books, records and documents of the Company and its Subsidiaries
accurately and completely reflect all information relating to the respective
businesses of the Company and its Subsidiaries, the nature, acquisition,
maintenance, location and collection of each of their respective assets, and the
nature of all transactions giving rise to material obligations or accounts
receivable of the Company or its Subsidiaries, as the case may be, except where
the failure to so reflect such information would not have a Material Adverse
Effect. To the Company’s knowledge, the minute books of the Company and its
Subsidiaries contain accurate records of all meetings and accurately reflect all
other actions taken by the stockholders, boards of directors and all committees
of the boards of directors, and other governing Persons of the Company and its
Subsidiaries, respectively.

 



  21 

 



 

(gg) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA PATRIOT ACT of 2001 (the “PATRIOT
Act”) and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control (“OFAC”), including, but not limited, to (i) Executive Order 13224 of
September 23, 2001 entitled, “Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg.
49079 (2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter
V (collectively, the “Anti-Money Laundering/OFAC Laws”).

 

(hh) Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company (a) (i) that except as set forth in Section 4(r),
none of the Buyers have been asked by the Company or its Subsidiaries to agree,
nor has any Buyer agreed with the Company or its Subsidiaries, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; and (ii) that each Buyer shall not be deemed
to have any affiliation with or control over any arm’s length counter party in
any “derivative” transaction. The Company further understands and acknowledges
that one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Conversion Shares
and/or the Warrant Shares are being determined and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
any of the Transaction Documents.

 

(ii) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended, and the Company shall so certify upon any
Buyer’s request.

 

(jj) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 



  22 

 



 

(kk) Shell Company Status. The Company is not an issuer identified in Rule
144(i)(1)(i) of the 1933 Act as of the Execution Date, however the Company is an
issuer identified in Rule 144(i)(1)(ii) of the 1933 Act. More than one year has
lapsed since the Company filed its “Form 10” information as prescribed by Rule
144(i)(2) of the 1933 Act.

 

(ll) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506 under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.

 

(mm) Other Covered Persons. The Company is not aware of any Person (other than
any Issuer Covered Person) that has been or will be paid (directly or
indirectly) remuneration for solicitation of Buyers or potential purchasers in
connection with the sale of any Regulation D Securities.

 

(nn) Disclosure. The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company. No statement made by the Company in this Agreement,
any other Transaction Document or the Exhibits and Schedules attached hereto or
in any certificate or schedule furnished or to be furnished by or on behalf of
the Company to the Investors or any of their representatives in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading. The due diligence materials
previously provided by or on behalf of the Company to each Buyer (the “Due
Diligence Materials”), have been prepared in a good faith effort by the Company
to describe the Company’s present and proposed products, and projected growth
and the Company and do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein not
misleading, except that with respect to assumptions, projections and expressions
of opinion or predictions contained in the Due Diligence Materials, the Company
represents only that such assumptions, projections, expressions of opinion and
predictions were made in good faith and that the Company believes there is a
reasonable basis therefor. The Due Diligence Materials contain all material
agreements of the Company and its Subsidiaries and no material agreements of the
Company or its Subsidiaries exist other than those provided in the Due Diligence
Materials. The Company acknowledges and agrees that no Buyer participated in the
preparation of, or has any responsibility for, the content of any Due Diligence
Materials.

 



  23 

 



 

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants below and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

(b) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities to fund the Company’s working capital, provided that proceeds from
the First Closing shall be first applied to satisfying all obligations related
to filing the Delinquent Filing in compliance with Section 4(z) below. Further,
the Company will use the proceeds from the sale of the Securities to satisfy in
full and pay off those certain liabilities and obligations set forth on Schedule
3(m) attached hereto. Except as set forth on Schedule 4(b), the Company shall
not use such proceeds, at any time, to repay indebtedness, to lend money, to
give credit, or to advance funds to any of its officers, directors, employees,
or affiliates.

 

(c) Reporting Status. Until the date on which a Buyer or any transferee or
assignee thereof to whom a Buyer assigns its rights as a holder of Securities
under this Agreement and/or the Certificate of Designations (each an “Investor”,
and collectively, the “Investors”) shall have sold all of the Conversion Shares
and none of the Preferred Shares is outstanding (the “Reporting Period”), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination. The Company has
failed to file with the SEC its 2017 Form 10-Q for the period ending June 30,
2017 (the “Delinquent Filing”). The provisions set forth in this Section 4(c)
shall not apply to the Delinquent Filing.

 

(d) Financial Information. As long as any Securities remain outstanding, the
Company agrees to send the following to each Investor during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K (or any
analogous reports under the 1934 Act) and any registration statements (other
than on Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same
day as the release thereof, e-mailed copies of all press releases issued by the
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in the City of New York are
authorized or required by law to remain closed.

 

(e) Listing. The Company shall maintain the listing or quotation of the Common
Stock on the OTCPink, OTCQB, OTCQX or other securities market (any, a “Principal
Market”), and neither the Company nor any of its Subsidiaries shall take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(e).

 



  24 

 



 

(f) Fees. Subject to Section 8 below, at the First Closing, the Company shall
reimburse Cavalry Fund I LP (“Cavalry”) or its designee(s) for all costs and
expenses incurred in connection with the transactions contemplated by the
Transaction Documents (including all legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
the Transaction Documents and due diligence in connection therewith), which
amount shall be paid by the Escrow Agent in connection with the First Closing..
Notwithstanding the foregoing, in no event will the costs and expenses of
Cavalry reimbursed by the Company pursuant to this Section 4(f) exceed $5,000.00
with respect to the Closing without the prior approval of the Company. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions relating to or arising out of
the transactions contemplated hereby but only to the extent that the Company has
agreed with any such party to pay such fees. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney’s fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment. Except as otherwise set
forth in the Transaction Documents, each party to this Agreement shall bear its
own expenses in connection with the sale of the Securities to the Buyers.

 

(g) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(g) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(g) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

 

(h) Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York time, on the first (1st) Business Day after each Closing, the
Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching all the material Transaction Documents
(including, without limitation, this Agreement and the forms of Warrant
(together, the “8-K Filing”). From and after the filing of the 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
provided to any of the Buyers by the Company or any of its Subsidiaries or any
of their respective officers, directors, employees or agents in connection with
the transactions contemplated by the Transaction Documents. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Buyers or any of their affiliates, on the other hand,
shall terminate. The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, employees and agents,
not to, provide any Buyer with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the Execution Date without the
express prior written consent of such Buyer. If a Buyer has, or believes it has,
received any such material, nonpublic information regarding the Company or any
of its Subsidiaries, it may provide the Company with written notice thereof. The
Company shall, within two (2) Trading Days of receipt of such notice, make
public disclosure of such material, nonpublic information. In the event of a
breach of the foregoing covenant by the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents, a
Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents for any
such disclosure. To the extent that the Company delivers any material,
non-public information to a Buyer without such Buyer’s consent, the Company
hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions as is required by applicable law and regulations,
provided that each Buyer shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release. Without
the prior written consent of any applicable Buyer, neither the Company nor any
of its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise, except as the Company has been
advised by its counsel as may be required by law including the Rules of the SEC
or in response to written comments of the Staff of the SEC. Notwithstanding the
foregoing, in no event will the Company have an obligation to disclose any
information which a Buyer receives from a member of the Company’s Board of
Directors that is an affiliate of such Buyer.

 



  25 

 



 

(i) Additional Preferred Shares; Variable Securities. Except as provided for
herein, so long as Cavalry beneficially owns at least ten percent (10%) of the
Preferred Shares issued pursuant to this Agreement, the Company will not issue
any Preferred Shares other than to the Buyers as contemplated hereby and the
Company shall not issue any other securities that would cause a breach or
default under the Certificate of Designations or the Warrants. From the
Execution Date until the earlier of: (i) the 2 year anniversary thereof, and
(ii) when Cavalry beneficially owns less than ten percent (10%) of the Preferred
Shares issued pursuant to this Agreement, the Company shall not, in any manner,
issue or sell any rights, warrants or options to subscribe for or purchase
Common Stock or directly or indirectly convertible into or exchangeable or
exercisable for Common Stock at a price which varies with the market price of
the Common Stock.

 

(j) Corporate Existence. So long as any Buyer beneficially owns any Securities
the Company shall maintain its corporate existence. Except as provided on
Schedule 4(j), so long as any Buyer beneficially owns at least ten percent (10%)
of the Preferred Shares issued pursuant to this Agreement, the Company shall not
(i) be party to any merger, business combination, or consolidation with or into
another Person unless, prior to such transaction, such other Person’s financial
statements have been audited by an accounting firm registered with the Public
Company Accounting Oversight Board and prepared in accordance with U.S. GAAP,
and unless the Independent Director has approved such transaction (ii) directly
or indirectly, effect any sale, lease, license, assignment, transfer, conveyance
or other disposition of all or substantially all of its assets in one or a
series of related transactions, or (iii) directly or indirectly, in one or more
related transactions effect any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.

 



  26 

 



 

(k) [Reserved].

 

(l) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect. The Company and
its Subsidiaries shall at all times be in compliance with the Foreign Corrupt
Practices Act; the PATRIOT Act, and all other applicable U.S. and non-U.S.
anti-money laundering laws and regulations; and the laws, regulations and
Executive Orders and sanctions programs administered by the OFAC, including,
without limitation, the “Anti-Money Laundering/OFAC Laws”.

 

(m) Public Information. At any time during the period commencing on the
Execution Date and ending two years from the Execution Date, if (A) a
registration statement is not available for the resale of all of the Securities,
may be sold without restriction or limitation pursuant to Rule 144 and without
the requirement to be in compliance with Rule 144(c)(1) , if the Company shall
(i) fail for any reason to satisfy the requirements of Rule 144(c)(1),
including, without limitation, the failure to satisfy the current public
information requirement under Rule 144(c) or (ii) if the Company becomes an
issuer described in Rule 144(i)(1)(i), and the Company shall fail to satisfy any
condition set forth in Rule 144(i)(2), and (B) any such failure continues for
more than fifteen (15) Trading Days (a “Public Information Failure”) then, as
partial relief for the damages to any holder of Securities by reason of any such
delay in or reduction of its ability to sell the Securities (which remedy shall
not be exclusive of any other remedies available at law or in equity), the
Company shall pay to each such holder an amount in cash equal to one percent
(1.0%) of the aggregate Purchase Price of such holder’s Preferred Shares (less
all Preferred Shares converted to Common Stock) on the day of a Public
Information Failure and on every thirtieth day (pro-rated for periods totaling
less than thirty days) thereafter until the earlier of (i) the date such Public
Information Failure is cured and (ii) such time that such public information is
no longer required pursuant to Rule 144. The payments to which a holder shall be
entitled pursuant to this Section 4(m) are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (I) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (II) the third Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1% per month (prorated for partial months)
until paid in full.

 



  27 

 



 

(n) Additional Issuances of Securities.

 

(i) For purposes of this Section 4(n), the following definitions shall apply.

 

(1) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

(2) “Convertible Securities” means any stock, warrant or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.

 

(3) “Excluded Securities” means (i) shares of Common Stock, shares of Preferred
Stock, restricted stock units or Options to purchase Common Stock (and the
underlying Common Stock of each where applicable), issued to directors, officers
or employees of the Company; (ii) shares of Common Stock issued upon the
conversion or exercise of Convertible Securities issued prior to each Closing,
provided that the conversion price of any such Convertible Securities is not
lowered from the conversion price in effect as of the Closing or is amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities are otherwise materially changed
in any manner that adversely affects any of the Buyers; (iii) the shares of
Common Stock issuable upon conversion of the Preferred Shares or otherwise
pursuant to the terms of this Certificate of Designations; provided, that the
terms of the Certificate of Designations are not amended, modified or changed on
or after the First Closing (other than antidilution adjustments pursuant to the
terms thereof in effect as of the First Closing), (iv) the shares of Common
Stock issuable upon exercise of the Warrants required to be issued under this
Agreement which shall include Warrants where the exercise price is lowered; (v)
securities issued to any Placement Agent or other registered broker-dealers as
reasonable commissions or fees in connection with any financing transactions,
(vi) securities issued pursuant to a merger, acquisition or similar transaction;
provided that (A) the primary purpose of such issuance is not to raise capital,
(B) the purchaser or acquirer of such securities in such issuance solely
consists of either (1) the actual participants in such transactions, (2) the
actual owners of such assets or securities acquired in such merger, acquisition
or similar transaction, (3) the shareholders, partners or members of the
foregoing Persons and (4) Persons whose primary business does not consist of in
investing in securities, and (C) the number or amount (as the case may be) of
such shares of Common Stock issued to such Person by the Company shall not be
disproportionate to such Person’s actual participation in such strategic
licensing or development transactions or ownership of such assets or securities
to be acquired by the Company (as applicable), (vii) a strategic transaction
approved by a majority of the disinterested directors of the Company, provided
that (A) any such issuance shall only be to a person which is, itself or through
its subsidiaries, an operating company in a business synergistic with the
business of the Company and in which the Company receives benefits in addition
to the investment of funds, (B) the primary purpose of such issuance is not to
raise capital, (C) the purchaser or acquirer of such securities in such issuance
solely consists of either (1) the actual participants in such strategic
transactions, (2) the actual owners of such strategic assets or securities
acquired in such merger or acquisition, (3) the shareholders, partners or
members of the foregoing Persons and (4) Persons whose primary business does not
consist of in investing in securities, and (D) the number or amount (as the case
may be) of such shares of Common Stock issued to such Person by the Company
shall not be disproportionate to such Person’s actual participation in such
strategic licensing or development transactions or ownership of such strategic
assets or securities to be acquired by the Company (as applicable), (viii)
equity lines of credit entered into by and between the Company and third parties
approved by Cavalry, which approval shall not be unreasonably withheld, (ix)
those specific contemplated issuances identified on Schedule 4(n)(iii), (x)
securities issued to any independent contractor to the Company who provides
services to the Company, (xi) securities issued to any creditor to the Company
to settle liabilities, or (xii;) securities issued in connection with the
purchase of assets to further the Company’s business. Provided, however that any
issuances pursuant to (x), (xi), and (xii) of this paragraph shall require the
written approval of Cavalry to be deemed an Excluded Security. For avoidance of
doubt, any Common Stock issued upon exercise, exchange or conversion of any
securities which are Excluded Securities shall be deemed to be Excluded
Securities.

 



  28 

 



 

(4) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

(5) “Subsequent Placement” means any direct or indirect offer, sale, grant of
any Option to purchase, or other disposition of (or announcement of any offer,
sale, grant or any Option to purchase or other disposition of) any of the
Company’s or its Subsidiaries’ equity, debt or equity equivalent securities,
including without limitation any debt, preferred stock or other instrument or
security that is, at any time during its life and under any circumstances,
convertible into or exchangeable or exercisable for Common Stock or Common Stock
Equivalents. A Subsequent Placement shall not include any additional closings of
the offering contemplated by this Agreement, an underwritten offering, or the
Company entering into an equity line of credit as provided in this Agreement.

 

(ii) Except as provided for herein, from the First Closing until the date that
is 24 months thereafter, the Company will not, directly or indirectly, effect
any Subsequent Placement unless the Company shall have first complied with this
Section 4(n)(ii).

 

(1) The Company shall deliver to each holder of Preferred Shares (each a
“Preferred Holder”, and collectively, the “Preferred Holders”) an irrevocable
written notice (the “Offer Notice”) of any proposed or intended issuance or sale
or exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with each Preferred Holder its pro rata portion (based on such Buyer’s
pro rata portion of the aggregate stated value of Preferred Shares issued on the
First Closing and the Second Closing, if applicable) of at least fifty-five
percent (55%) of the Offered Securities (the “Basic Amount”). With respect to
each Preferred Holder that elects to purchase its Basic Amount, such Preferred
Holder may also indicate it will purchase or acquire any additional portion of
the Offered Securities attributable to the Basic Amounts of other Preferred
Holders should the other Preferred Holders subscribe for less than their Basic
Amounts (the “Undersubscription Amount”), which process shall be repeated once
until the Preferred Holders shall have an opportunity to subscribe for any
remaining Undersubscription Amount.

 



  29 

 



 

(2) To accept an Offer, in whole or in part, such Preferred Holder must deliver
a written notice to the Company prior to the end of the fifth (5th) Business Day
after such Preferred Holder’s receipt of the Offer Notice (the “Offer Period”),
setting forth the portion of such Preferred Holder’s Basic Amount that such
Preferred Holder elects to purchase and, if such Preferred Holder shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Preferred Holder elects to purchase (in either case, the “Notice of
Acceptance”). If the Basic Amounts subscribed for by all Preferred Holders are
less than the total of all of the Basic Amounts, then each Preferred Holder who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Preferred Holder who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Preferred Holder
bears to the total Basic Amounts of all Preferred Holders that have subscribed
for Undersubscription Amounts, subject to rounding by the Company to the extent
its deems reasonably necessary. Notwithstanding anything to the contrary
contained herein, if the Company desires to modify or amend the terms and
conditions of the Offer prior to the expiration of the Offer Period, the Company
may deliver to the Preferred Holders a new Offer Notice and the Offer Period
shall expire on the fifth (5th) Business Day after such Preferred Holder’s
receipt of such new Offer Notice.

 

(3) The Company shall have twenty (20) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Preferred Holders (the “Refused Securities”) pursuant to a definitive agreement
(the “Subsequent Placement Agreement”) but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

 

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(ii)(3) above), then each Preferred Holder may, at its sole option
and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Preferred
Holder elected to purchase pursuant to Section 4(n)(ii)(2) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Preferred Holders pursuant to Section
4(n)(ii)(3) above prior to such reduction) and (ii) the denominator of which
shall be the original amount of the Offered Securities. In the event that any
Preferred Holder so elects to reduce the number or amount of Offered Securities
specified in its Notice of Acceptance, the Company may not issue, sell or
exchange more than the reduced number or amount of the Offered Securities unless
and until such securities have again been offered to the Preferred Holders in
accordance with Section 4(n)(ii)(1) above.

 



  30 

 



 

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Preferred Holders shall acquire from the Company,
and the Company shall issue to the Preferred Holders, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4(n)(ii)(3) above if the Preferred Holders have so elected, upon the
terms and conditions specified in the Offer. The purchase by the Preferred
Holders of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and the Preferred Holders of a purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to the Preferred Holders and their respective counsel.

 

(6) The Company and the Preferred Holders agree that if any Preferred Holder
elects to participate in the Offer, neither the Subsequent Placement Agreement
with respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provisions whereby any Preferred Holder shall be required to agree to any
restrictions in trading as to any securities of the Company owned by such
Preferred Holder prior to such Subsequent Placement, other than restrictions on
transfer imposed under federal and state securities laws.

 

(iii) Notwithstanding anything to the contrary in this Section 4(n) and unless
otherwise agreed to by the Preferred Holders, the Company shall either confirm
in writing to the Preferred Holders that the transaction with respect to the
Subsequent Placement has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case in such a manner such that the
Preferred Holders will not be in possession of material non-public information,
by the fifteenth (15th) Business Day following delivery of the Offer Notice. If
by the fifteenth (15th) Business Day following delivery of the Offer Notice no
public disclosure regarding a transaction with respect to the Offered Securities
has been made, and no notice regarding the abandonment of such transaction has
been received by the Preferred Holders, such transaction shall be deemed to have
been abandoned and the Preferred Holders shall not be deemed to be in possession
of any material, non-public information with respect to the Company.

 

(iv) Any Preferred Holder who does not participate in a Subsequent Placement for
their pro-rata Basic Amount shall have no further rights to participate in
offerings pursuant to Section 4(n).

 

(v) The restrictions contained in subsection (ii) of this Section 4(n) shall not
apply in connection with the issuance of any Excluded Securities.

 

(o) Taxes. The Company will pay, and save and hold the Buyers harmless from any
and all liabilities (including interest and penalties) with respect to, or
resulting from any delay or failure in paying, stamp and other taxes (other than
income taxes), if any, which may be payable or determined to be payable on the
execution and delivery or acquisition of the Preferred Shares, Warrants,
Conversion Shares or Warrant Shares.

 



  31 

 



 

(p) D&O Insurance. The Company has director’s and officer’s insurance and for so
long as any Preferred Shares remain outstanding, the Company shall maintain the
D&O Insurance.

 

(q) Books and Records. The Company will keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of the Company and its Subsidiaries in accordance
with GAAP.

 

(r) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the First or Second Closing of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.

 

(s) [Reserved].

 

(t) New Debt. For a period of one year from the Execution Date, neither the
Company nor any Subsidiary shall enter into any agreement creating indebtedness
for the Company or any Subsidiary, including but not limited to entering into
(i) any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument, under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due that involves, either individually or in aggregate with other such
agreements, obligations greater than $75,000.00, and (ii) any equipment lease,
agreement evidencing purchase money security interests, or other similar
transaction in the ordinary course of business that involves, either
individually or in aggregate with other such agreements, obligations greater
than $100,000.00, in either case without the prior written consent of the
Required Holders.

 

(u) Distributions. While the Preferred Shares remain outstanding, the Company
shall not make any distributions of cash or property on equity, without the
prior written consent of the Required Holders. Notwithstanding the foregoing,
the Company may effect stock dividends and stock splits as provided by law.

 

(v) DTC Eligibility. For so long as any Securities are outstanding, the Company
will employ as the transfer agent for the Common Stock a participant in the
Depository Trust Company Automated Securities Transfer Program and cause the
Common Stock to be transferable pursuant to such program.

 

(w) Independent Board Member. Within thirty (30) calendar days after the
Execution Date, the Company shall have taken all appropriate and required
actions to appoint an independent director, mutually agreeable to the Company
and Cavalry, to serve as a member of the Company’s board of directors (the
“Independent Director”). In the event the Independent Director leaves such
position for any reason, the Company shall identify and appoint a replacement
Independent Director who is acceptable to Cavalry, including but not limited to
with respect to such appointee’s “independence” as defined under applicable
NASDAQ rules. In the event any mutually agreeable candidates are unwilling to
accept the Independent Director position it shall not constitute a breach of any
covenants of this Agreement or any other Transaction Document.

 



  32 

 



 

(x) Closing Documents. On or prior to thirty (30) calendar days after the First
Closing, the Company agrees to deliver, or cause to be delivered, to each Buyer
and K&L Gates, LLP a complete closing set of the executed Transaction Documents,
Securities and any other documents required to be delivered to any party
pursuant to Section 7 hereof or otherwise.

 

(y) Co-Operation. If a broker-dealer requests the Company to provide information
concerning Securities of the Company held by a Holder, the Company will use
commercially reasonable efforts to provide the requested information to the
extent it has the information and the request seeks information which is not
privileged.

 

(z) Delinquent Filing. Within two weeks following the First Closing, the Company
must, and shall, file the complete Form 10-Q for the six months ended June 30,
2017 and 2016with the SEC, unless waived by Cavalry.

 

5. REGISTER.

 

The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Preferred Shares in which the Company shall
record the name and address of the Person in whose name the Preferred Shares
have been issued (including the name and address of each transferee), the number
of Preferred Shares held by such Person and the number of Conversion Shares
issuable upon conversion of the Preferred Shares held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Preferred Shares
and the related Warrants to each Buyer at the First and the Second Closing, if
applicable is subject to the satisfaction, at or before the Closing, of each of
the following conditions, provided that these conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole discretion
by providing each Buyer with prior written notice thereof:

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) Such Buyer shall have delivered to the Escrow Agent the Purchase Price
(less, in the case of any Buyer, the amount withheld by such Buyer pursuant to
Section 4(f)) for the Preferred Shares being purchased by such Buyer at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Escrow Agent.

 

(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the First and the Second Closing, if
applicable, as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Buyer shall have performed, satisfied and
complied with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the First and the Second Closing, if applicable.

 



  33 

 



 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Preferred Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
First and the Second Closing, if applicable, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

 

(i) The Company shall have duly executed and delivered to such Buyer each of the
Transaction Documents and the stock certificates representing the Preferred
Shares and the Warrants (allocated in such numbers as such Buyer shall request
in writing at least two (2) Business Days prior to the First and the Second
Closing, if applicable) being purchased by such Buyer at the Closing pursuant to
this Agreement.

 

(ii) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in each
such entity’s jurisdiction of formation issued by the Secretary of State (or
equivalent) of such jurisdiction of formation as of a date within ten (10) days
of the First Closing.

 

(iii) The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation as certified by the Secretary of State of the State of
Nevada within ten (10) days of the First Closing.

 

(iv) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the First Closing, in
the form attached hereto as Exhibit C.

 

(v) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the First and the Second Closing, if
applicable as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the First and the Second Closing, if applicable. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the First and the Second Closing, if applicable, to
the foregoing effect and as to such other matters as may be reasonably requested
by such Buyer in the form attached hereto as Exhibit D.

 

(vi) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

 

(vii) The Certificate of Designations in the form attached hereto as Exhibit A
shall have been filed with the Secretary of State of the State of Nevada and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.

 



  34 

 



 

(viii) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

(ix) The Escrow Agent shall have received the Minimum prior to the First
Closing.

 

8. TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer on
or before ten (10) Business Days from the Execution Date due to the Company’s or
such Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7
above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date by delivering a written notice to that effect to each other party to this
Agreement and without liability of any party to any other party; provided,
however, that if this Agreement is terminated pursuant to this Section 8, the
Company shall remain obligated to reimburse Cavalry for the expenses described
in Section 4(f) above.

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that an e-mail signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not an e-mail
signature.

 



  35 

 



 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and either (i) the holders of at least a majority
of the Preferred Shares outstanding as of the applicable date of determination
which must include Cavalry as long as Cavalry (or any of its Affiliates) owns at
least five percent (5%) of the Preferred Shares issued pursuant to this
Agreement, or (ii) Cavalry as long as Cavalry (or any of its Affiliates) owns at
least five percent (5%) of the Preferred Shares issued pursuant to this
Agreement (the “Required Holders”); provided that any such amendment or waiver
that complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer. Any amendment or waiver
effected in accordance with this Section 9(e) shall be binding upon each Buyer
and holder of Securities and the Company. No such amendment shall be effective
to the extent that it applies to less than all of the Buyers or holders of
Securities. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to the Transaction Documents,
holders of Preferred Shares or holders of Warrants, as the case may be. The
Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

 



  36 

 



 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by e-mail (provided confirmation of
transmission is electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with an overnight courier service,
in each case properly addressed to the party to receive the same. The addresses
and email addresses for such communications shall be:

 

  If to the Company:       BTCS Inc.   9466 Georgia Avenue #124   Silver Spring,
MD   Telephone: (202) 430-6576   Email: ir@btcs.com   Attention: Charles W.
Allen       With a copy (for informational purposes only) to:       Nason,
Yeager, Gerson, White & Lioce, P.A.   3001 PGA Boulevard   Suite 305   Palm
Beach Gardens, FL 33410   Telephone: 561.471.3507   Email:
mharris@nasonyeager.com   Attention: Michael D. Harris, Esq.

 

If to a Buyer, to its address and email address set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

  With a copy (for informational purposes only) to:       K&L Gates LLP   200 S.
Biscayne Boulevard, Suite 3900   Miami, FL 33131   Telephone: 305.539.3300  
E-mail: clayton.parker@klgates.com   john.owens@klgates.com   Attention: Clayton
E. Parker, Esq.   John D. Owens, III, Esq.

 



  37 

 



 

or to such other address and/or email address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s email containing the time, date, recipient e-mail and
an image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
e-mail or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders, except by operation of law. A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations, warranties, agreements and covenants hereunder shall survive
the Closing and the delivery, conversion and/or exercise of the Securities, as
applicable. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification.

 

(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(h), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

 



  38 

 



 

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of counsel selected to defend the Indemnitee, the
representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investors holding at least a majority of the Purchased
Shares. The Indemnitee shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Indemnified
Liabilities by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnitee that relates to
such action or Indemnified Liabilities. The indemnifying party shall keep the
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnitee, which consent shall
not be unreasonably withheld conditioned or delayed, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. No Indemnitee shall enter into any
settlement of any action or proceeding subject to this Section 9(k) without the
prior written consent of the indemnifying party. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the Indemnitee under this Section 9(k), except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 



  39 

 



 

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers.
The Company therefore agrees that the Buyers shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

 

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 



  40 

 



 

(p) Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by the Buyers on the
First and the Second Closing, if applicable (except for certificates evidencing
the Preferred Shares themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to the Buyers, may be
reproduced by any Buyer by any photographic, photostatic, microfilm, micro-card,
miniature photographic or other similar process and any Buyer may destroy any
original document so reproduced. All parties hereto agree and stipulate that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by a Buyer in the
regular course of business) and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

** Signature Page Follows **

 



  41 

 



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the Execution Date.

 

  COMPANY:       BTCS INC.       By:     Name: Charles W. Allen   Title: Chief
Executive Officer

 



   

 



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the Execution Date.

 

  BUYERS:         By:               By:     Name:     Title:         Amount
Deducted Under the Escrow   Agreement $_________

 



   

 



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the Execution Date.

 

  BUYERS:       [OTHER BUYERS]         By:       Name:     Title:         Amount
Deducted Under the Escrow   Agreement $__________

 



   

 



 

SCHEDULE OF BUYERS

 

(1)   (2)   (3)   (4)   (5)   (6)   (7)   (8) Buyer   

Address and E-mail

    

Aggregate
Number of
Preferred
Shares

    

Aggregate
Number of
Series B

Warrants

    

Purchase
Price

    Bitcoins Paid
in
Consideration
for Purchase
Price    Ethereum
Paid in
Consideration
for Purchase
Price    

Legal Representative’s
Address and E-mail

           [  ]    [  ]    $[  ]                          [  ]    [  ]  
 $[  ]                                                     

 



   

 



 

EXHIBITS

 



Exhibit A Form of Certificate of Designations Exhibit B Form of Series B Warrant
Exhibit C Form of Secretary’s Certificate Exhibit D Form of Officer’s
Certificate



 



   

 





 